United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                     No. 08-3001
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Jeans Vega-Iturrino,                      *
also known as Diana Garcia,               *
also known as Janet Iturrino,             *
                                          *
             Appellant.                   *
                                     ___________

                                Submitted: February 9, 2009
                                   Filed: May 6, 2009
                                    ___________

Before RILEY, SMITH, and SHEPHERD, Circuit Judges.
                             ___________

SHEPHERD, Circuit Judge.

       Jeans Vega-Iturrino pleaded guilty to conspiracy to commit credit card fraud
and theft, see 18 U.S.C. § 371, and four counts of access device fraud, see 18 U.S.C.
§§ 1029(a)(5) and 2. The district court sentenced Vega-Iturrino to concurrent 36-
month terms of imprisonment. Vega-Iturrino appeals, alleging that the district court
erred in applying Sentencing Guidelines enhancements to the base offense level for
relocating to another jurisdiction to avoid law enforcement and targeting vulnerable
victims. Finding non-harmless procedural sentencing error, we reverse the sentence
and remand.
                                           I.

       In July 2007, Vega-Iturrino and two accomplices traveled from Burbank,
California to Kansas City, Missouri for the purpose of stealing credit cards from
shoppers at retail stores. Over a period of nine days, Vega-Iturrino and her co-
conspirators successfully swiped credit cards from the purses of eight female victims,
including individuals who were 70, 83, 83 and 89 years of age. As to some of their
victims, Vega-Iturrino and her co-conspirators employed distraction techniques,
including bumping into their victim and engaging their victim in conversation in order
to accomplish the thefts. Vega-Iturrino and her co-conspirators then used the stolen
credit cards to make retail purchases of items, including expensive electronics and to
purchase gift cards.

       Prior to sentencing, the United States Probation Officer for the Western District
of Missouri prepared a presentence report (PSR) which included the recommendation
that Vega-Iturrino’s base offense level be increased by two levels because she
relocated, or participated in relocating a fraudulent scheme from another jurisdiction
to evade law enforcement pursuant to United States Sentencing Commission,
Guidelines Manual (USSG) §2B1.1(b)(9)(A) (Nov. 2007), and by an additional two
levels because she knew or should have known that a victim of the offense was a
vulnerable victim pursuant to USSG §3A1.1(b)(1). Vega-Iturrino filed objections to
the recommended offense level adjustments. At sentencing, the district court over-
ruled Vega-Iturrino’s objections and found her total offense level to be 20 and her
criminal history category to be III, yielding a sentencing range of 33 - 41 months.
The court then sentenced Vega-Iturrino to 36 months imprisonment on each count
with the terms to run concurrently.




                                          -2-
                                          II.

       “We review all sentences, whether inside or outside the Guidelines range, under
a deferential abuse of discretion standard.” United States v. Pepper, 518 F.3d 949,
951 (8th Cir.), cert. denied, 129 S. Ct. 138 (2008) (citing Gall v. United States, 552
U.S. ___, ___, 128 S. Ct. 586, 597 (2007)). We first ensure that the district court did
not commit a significant procedural error. Id. Such errors include “failing to calculate
(or improperly calculating) the Guidelines range . . . .” Gall, 128 S. Ct. at 597. “We
review the district court’s factual findings for clear error, and its application of the
guidelines de novo.” United States v. Blankenship, 552 F.3d 703, 704 (8th Cir. 2009).
 Further, “[t]he predicate facts supporting an enhancement must be found by a
preponderance of the evidence.” United States v. Myers, 481 F.3d 1107, 1110 (8th
Cir. 2007).

       Vega-Iturrino submitted written objections to the PSR, challenging the
application of USSG § 2B1.1(b)(9)(A) and USSG § 3A1.1(b)(1). However, she did
not object to the facts contained in the PSR, we therefore accept the PSR’s factual
allegations as true. United States v. Mosqueda-Estevez, 485 F.3d 1009, 1010 (8th Cir.
2007).

      Vega-Iturrino contends that the district court committed significant procedural
error in applying a two-level enhancement under USSG § 2B1.1(b)(9)(A) for
relocating a fraudulent scheme from another jurisdiction to evade law enforcement.
“The plain language of the subsection requires the district court to find: (1) the
defendant relocated from one jurisdiction to another; (2) the fraudulent scheme moved
with the defendant; and (3) the defendant intended to evade law enforcement or
regulatory officials.” United States v. Smith, 367 F.3d 737, 740 (8th Cir. 2004),
vacated and remanded on other grounds, 543 U.S. 1103 (2005). Vega-Iturrino does
not contest that she relocated from California to Missouri. However, she argues that


                                          -3-
application of the enhancement is inappropriate because the government did not
establish that she relocated with the intent to evade a specific threat of imminent
arrest.

       We do not find in the guideline a requirement that the relocation be motivated
by a “specific” threat of arrest as opposed to a more general intent to evade law
enforcement. According to the PSR, Vega-Iturrino and her co-conspirators flew from
California to Kansas City, Missouri under assumed names with the purpose of stealing
credit cards from shoppers, she made purchases using the identities and credit cards
of her victims, and, upon her arrest, she was found to be in possession of counterfeit
drivers licenses and other identification documents. These facts are sufficient to
support the district court’s finding that Vega-Iturrino relocated with the intent to evade
law enforcement. See Smith, 367 F.3d at 739-40 (appellant’s commission of identity
fraud by making purchases and incurring charges by using three fraudulent identities
after relocation evidences an attempt to evade law enforcement under the guideline).



       Over Vega-Iturrino’s objection, the district court also applied an upward
adjustment to the base offense level by virtue of its finding that Vega-Iturrino “knew
or should have known that a victim of the offense was a vulnerable victim.” USSG
§3A1.1(b)(1). In responding to Vega-Iturino’s objection, the probation officer
asserted that Vega-Iturrino and her co-conspirators targeted older women, three of the
victims were over the age of 80, and Vega-Iturrino had personal contact with at least
two of these victims providing her an opportunity to be aware that they “were
vulnerable due to their ages and/or physical condition.” Addendum to PSR at 4.
However, neither the PSR nor the sentencing transcript set forth any specific facts
demonstrating the nature of the victim’s alleged vulnerability.




                                           -4-
        To apply an enhancement under § 3A1.1(b)(1), “the sentencing court must still
determine whether a victim was . . . unusually vulnerable due to age or some other
characteristic.” United States v. Anderson (Anderson I), 349 F.3d 568, 572 (8th Cir.
2003) (quotation omitted). “In making this determination, we do not apply a blanket
assumption that an advanced age is sufficient to render a victim vulnerable.” United
States v. Anderson (Anderson II), 440 F.3d 1013, 1018 (8th Cir. 2006). This
enhancement “requires a fact-based explanation of why advanced age or some other
characteristic made one or more victims ‘unusually vulnerable’ to the offense conduct,
and why the defendant knew or should have known of this unusual vulnerability.”
Anderson I, 349 F.3d at 572; see also Anderson II, 440 F.3d at 1017-18 (victim of
defendant’s mail fraud and money laundering scheme was unusually vulnerable
because the victim had received only an eighth grade education, had no experience or
understanding of investments outside of connection with the defendant). In Anderson
I, this court reversed a sentencing enhancement under § 3A1.1(b)(1) where neither the
PSR nor the sentencing transcript set forth any facts other than the elderly status of the
victims. The district court had failed to supplement the PSR with additional fact-
finding, merely stating that “I hereby make the factual findings implicit in my
decision.” Anderson I, 349 F.3d at 571. As a result, we remanded for resentencing
because the enhancement lacked sufficient evidentiary support. Id. at 573. On
remand, the sentencing court held a resentencing hearing and made additional factual
findings with regard to the elderly victim’s vulnerabilities. Anderson II, 440 F.3d at
1018.

       Here, the district court provided no explanation in announcing that it was
overruling Vega-Iturrino’s objection to application of the USSG §3A1.1(b)(1)
enhancement. The only indication of the district court’s reasoning is found in its
query to Vega-Iturrino’s attorney, prior to hearing the objection, that “three of the
ladies were over 80 years old or over the age of 80, and . . . the information reflects
that the defendant and her codefendants targeted older women to steal from. You


                                           -5-
don’t think that’s enough?” Sentencing Tr. at 12-13. Neither from the sentencing or
the PSR do we discern a “fact-based explanation” of why Vega-Iturrino’s victims
were vulnerable. Rather, in finding that Vega-Iturrino’s victims were vulnerable
under USSG §3A1.1(b)(1), the district court improperly equated age with
vulnerability.

       Accordingly, based upon the record before us, we conclude that the district
court lacked a sufficient factual basis to determine that Vega-Iturino’s victims were
vulnerable for purposes of § 3A1.1(b)(1), and thus the district court improperly
calculated Vega-Iturino’s offense level and advisory Guidelines range, which
constitutes significant procedural error. See Gall, 128 S. Ct. at 597; United States v.
Spikes, 543 F.3d 1021, 1023 (8th Cir. 2008). Since we cannot determine what
sentence the district court would have imposed under a properly calculated Guidelines
range, this procedural error was not harmless. Spikes, 543 F.3d at 1026.

                                         III.

      We vacate Vega-Iturrino’s sentence and remand to the district court for
resentencing.
                   ______________________________




                                          -6-